DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2020 has been entered. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (U.S. Publication No.2007/0173837 A1; hereinafter “Chan”).

a drive rod for adjusting a space between the first block and the second block when activated (guide shaft 70), enabling distraction between the first bone section and the second bone section (para.0031); and at least one vibration sensor (micromovement feedback) arranged in an area located between the first block and the second block and oriented in order to measure a vibration response of a medium comprising the implantable bone distraction device (para.0089), said vibration response corresponding to advancement of a bone fusion process between the first bone section and the second bone section (para.0089).
	Regarding claim 2, Chan further discloses wherein the at least one vibration sensor is a piezoelectric element or an accelerometer (resonance frequency is monitored, see para.0089).
	Regarding claim 3, Chan further discloses wherein the at least one vibration sensor is arranged to measure a vibration response corresponding to mechanical vibrations (para.0089).
	Regarding claim 4, Chan further discloses wherein the medium further comprises the first bone section and the second bone section (Figure 8 shows wherein two pins 60 each connect a corresponding first and second member 20, 30 to a fracture segment 201 and 202; the feedback mechanism described in para.0089 monitors the micromovements between the fracture segments).
	Regarding claim 5, Chan further discloses wherein the at least one vibration sensor is arranged to measure an evolution of the vibration response of the medium (the feedback mechanism disclosed in para.0089 measures the gradual development of the healing of the bone fracture).
Regarding claim 8, Chan further discloses wherein said implantable bone distraction device does not comprise a vibration excitation transducer (para.0089 does not disclose the use of a vibration excitation transducer).


    PNG
    media_image1.png
    549
    708
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    522
    520
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (U.S. Publication No.2007/0173837 A1) in view of Morgan et al. (U.S. Patent No.8,486,070 B2; hereinafter “Morgan”).
Regarding claim 7, Chan discloses the claimed invention as discussed above.  Chan fails to disclose a wireless interface for transmitting data measured by the at least one vibration sensor.  However, Morgan discloses an orthopedic implant having sensors that transmit data through wireless communication (col.9, ll.6-29).  Morgan further discloses wherein wireless communications allow the patient to move around freely (col.10, ll.57-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan’s bone fixation device to include a wireless interface for transmitting data measured by the at least one vibration sensor, as taught by Morgan, in order to allow the patient to move around freely without having wires attached to the device.
Regarding claim 9, Chan discloses the claimed invention as disclosed above.  Chan fails to disclose a memory to store data measured by the at least one vibration sensor.  However, Morgan discloses an orthopedic implant having memory storage in order to gather valuable data with respect to a subject’s bone healing cascade, and collect data throughout the healing process (col.2, ll.48-61).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chan’s bone fixation device to include a memory to store data measured by the at least one vibration sensor in order to monitor the subject’s healing process (col.2, ll.48-61).



Allowable Subject Matter
Claims 10, 12-16 and 19 are allowed.
Claims 6, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773